                                                            Case 2:20-cv-00206-GMS Document 22 Filed 07/20/20 Page 1 of 2



                                                   1   Douglas C. Erickson, No. 012130
                                                       derickson@mmcec.com
                                                   2
                                                       Daniel D. Maynard, No. 009211
                                                   3   dmaynard@mmcec.com
                                                       MAYNARD CRONIN ERICKSON
                                                   4   CURRAN & REITER, P.L.C.
                                                   5   3200 North Central Avenue, Ste. 1800
                                                       Phoenix, Arizona 85012
                                                   6   (602) 279-8500
                                                   7   Attorneys for Plaintiffs
                                                   8
                                                                                  UNITED STATES DISTRICT COURT
                                                   9
                                                                                  FOR THE DISTRICT OF ARIZONA
                                                  10
                                                       William Gardner, an individual; Way Too Cool,
Maynard Cronin Erickson Curran & Reiter, P.L.C.




                                                  11                                                          2:20-cv-00206-GMS
                                                       LLC, an Arizona limited liability company,
                                                  12
      3200 N. Central Avenue., Ste. 1800




                                                                                    Plaintiffs,               NOTICE OF VOLUNTARY
           Phoenix, Arizona 85012
           ATTORNEYS AT LAW




                                                  13
                                                                                                              DISMISSAL WITHOUT
                                                  14   v.                                                     PREJUDICE
                                                  15   Engenious Designs, LLC; Rhett Peterson, an
                                                  16   individual; Mark Cole, an individual; Nicholas R.
                                                       Brown and Jaci D. Brown, husband and wife;
                                                  17   Fluorescent Mineral Society, a foreign entity;
                                                       FMS Mineral Group (on Facebook), a foreign
                                                  18
                                                       entity; Fluorescent Mineral Mart (on Facebook), a
                                                  19   foreign entity.
                                                  20                                Defendants.
                                                  21
                                                  22           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

                                                  23   41(a)(1)(A), Plaintiffs voluntarily dismiss this action without prejudice.
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
       Case 2:20-cv-00206-GMS Document 22 Filed 07/20/20 Page 2 of 2



 1                       DATED this 20th day of July, 2020.
 2
                                            MAYNARD CRONIN ERICKSON
 3                                          CURRAN & REITER, P.L.C.
 4

 5                                          By:     /s/Douglas C. Erickson
                                                    3200 N. Central Avenue, Suite 1800
 6                                                  Phoenix, Arizona 85012
                                                    Attorneys for Plaintiffs
 7

 8   ORIGINAL of the foregoing e-filed this 20th day of July, 2020 via ECF with:

 9   Clerk of the Court
     United States District Court
10   401 W. Washington
     Phoenix, AZ 85003
11
     By: /s/Stacey McClellan
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              -2-
